

116 S4618 PCS: Ensuring Relief for Americans Impacted by Economic and Natural Disasters Act, 2020
U.S. Senate
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 549116th CONGRESS2d SessionS. 4618IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Mr. Portman (for himself and Mr. Tillis) introduced the following bill; which was read the first timeSeptember 21, 2020Read the second time and placed on the calendarA BILLMaking emergency supplemental appropriations for disaster relief for the fiscal year ending September 30, 2020, and for other purposes.That the following sums in this Act are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, and for other purposes, namely:Department of Homeland SecurityProtection, Preparedness, Response, and RecoveryFederal Emergency Management AgencyDisaster Relief Fund(Including transfer of funds)For an additional amount for Disaster Relief Fund $86,600,000,000, to remain available until expended: Provided, That the amount provided herein is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).This Act may be cited as the Ensuring Relief for Americans Impacted by Economic and Natural Disasters Act, 2020.September 21, 2020Read the second time and placed on the calendar